        Case 1:19-cv-01327-DAD-JLT Document 13 Filed 06/25/20 Page 1 of 3


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JESUS RICARDO CASTANEDA,                         )   Case No.: 1:19-cv-01327-JLT (HC)
                                                      )
12                  Petitioner,                       )   ORDER DIRECTING CLERK OF COURT TO
                                                      )   ASSIGN DISTRICT JUDGE
13          v.                                        )
                                                      )   FINDINGS AND RECOMMENDATION TO
14   W.L. MUNIZ, Chief Deputy Warden,
                                                      )   DISMISS THE PETITION FOR FAILURE TO
15                                                    )   COMPLY
                    Respondent.                       )
16                                                    )   [TWENTY-ONE DAY OBJECTION DEADLINE]
17          On September 23, 2019, Petitioner filed a petition for writ of habeas corpus in this Court. (Doc.
18   1.) Petitioner requested a stay of the proceedings pending exhaustion in the state courts, and the Court
19   granted the stay. (Docs. 2, 5.) On May 7, 2020, the Court granted Petitioner’s motion to lift the stay
20   and directed Petitioner to file a first amended petition within thirty days. (Doc. 11.) More than thirty
21   days have passed, and Petitioner has failed to comply. Therefore, the Court will recommend the action
22   be DISMISSED.
23                                                DISCUSSION
24          Local Rule 110 provides that a “[f]ailure of counsel or of a party to comply with these Rules or
25   with any order of the Court may be grounds for imposition by the Court of any and all sanctions
26   authorized by statute or Rule or within the inherent power of the Court.” District courts have the
27   inherent power to control their dockets and “in the exercise of that power, they may impose sanctions
28   including, where appropriate . . . dismissal of a case.” Thompson v. Housing Auth., 782 F.2d 829, 831

                                                          1
        Case 1:19-cv-01327-DAD-JLT Document 13 Filed 06/25/20 Page 2 of 3


1    (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure to prosecute

2    an action, failure to obey a court order, or failure to comply with local rules. See, e.g., Ghazali v.

3    Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v.

4    Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order

5    requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal

6    for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of address);

7    Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with

8    court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of

9    prosecution and failure to comply with local rules).

10          In determining whether to dismiss an action for lack of prosecution, failure to obey a court

11   order, or failure to comply with local rules, the court must consider several factors: (1) the public’s

12   interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of

13   prejudice to the Respondents; (4) the public policy favoring disposition of cases on their merits; and

14   (5) the availability of less drastic alternatives. Ghazali, 46 F.3d at 53; Ferdik, 963 F.2d at 1260-61;

15   Malone, 833 F.2d at 130; Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24.

16          In the instant case, the Court finds that the public’s interest in expeditiously resolving this

17   litigation and the Court’s interest in managing the docket weigh in favor of dismissal because this case

18   has been pending since September 23, 2019. The third factor, risk of prejudice to Respondent, also

19   weighs in favor of dismissal because a presumption of injury arises from any unreasonable delay in

20   prosecuting an action. Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor,

21   public policy favoring disposition of cases on their merits, is greatly outweighed by the factors in

22   favor of dismissal. Finally, a court’s warning to a party that failure to obey the court’s order will result

23   in dismissal satisfies the “consideration of alternatives” requirement. Ferdik, 963 F.2d at 1262. The

24   Court’s orders stated that failure to comply with the Court’s orders and time allowances will result in

25   dismissal. (Doc. 5 at 3; Doc. 7 at 1-2.) Thus, Petitioner had adequate warning that dismissal would

26   result from his noncompliance with the Court’s order.

27                                                    ORDER

28          The Court DIRECTS the Clerk of Court to assign a district judge to the case.

                                                          2
        Case 1:19-cv-01327-DAD-JLT Document 13 Filed 06/25/20 Page 3 of 3


1                                            RECOMMENDATION

2           Accordingly, the Court RECOMMENDS that this action be DISMISSED for Petitioner's

3    failure to comply with court orders and failure to prosecute.

4           This Findings and Recommendation is submitted to the assigned District Court Judge, pursuant

5    to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local Rules of Practice for the

6    United States District Court, Eastern District of California. Within twenty-one days after service of the

7    Findings and Recommendation, Petitioner may file written objections with the Court. Such a

8    document should be captioned “Objections to Magistrate Judge’s Findings and Recommendation.”

9    The Court will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C).

10   Petitioner is advised that failure to file objections within the specified time may waive the right to

11   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

12
13   IT IS SO ORDERED.

14      Dated:     June 24, 2020                                /s/ Jennifer L. Thurston
15                                                      UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
